Citation Nr: 1402430	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-02 272	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted for this claimed disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for duodenal inflammation, claimed as a stomach problem including diarrhea, and, if so, whether service connection is warranted for this claimed disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to June 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An unappealed July 2010 rating decision considered and denied the Veteran's claim of entitlement to service connection for PTSD because he did not have a then current diagnosis of PTSD, so had not established he had this claimed condition, much less as a result or consequence of any traumatic event ("stressor") during his military service.

2.  The additional evidence submitted or otherwise obtained since that July 2010 rating decision is either cumulative or redundant of the evidence previously of record and considered in that decision or does not relate to an unestablished fact necessary to substantiate this claim of entitlement to service connection for PTSD.

3.  That unappealed July 2010 rating decision also considered and denied service connection for duodenal inflammation, claimed as a stomach problem including diarrhea, because it was not shown this condition was incurred in or aggravated by the Veteran's service.

4.  The additional evidence submitted or otherwise obtained since that July 2010 rating decision is either cumulative or redundant of the evidence previously of record and considered in that decision or does not relate to an unestablished fact necessary to substantiate this claim of entitlement to service connection for duodenal inflammation - claimed as a stomach problem to include diarrhea.

5.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining employment that would be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service connected.


CONCLUSIONS OF LAW

1.  The July 2010 decision denying the claim of entitlement to service connection for PTSD is a final and binding determination based on the evidence then of record, and there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2013).

2.  The July 2010 decision denying the claim of entitlement to service connection for duodenal inflammation, claimed as a stomach problem including diarrhea, also is a final and binding determination based on the evidence then of record, and there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2013).

3.  The criteria are not met for a TDIU on either a schedular or extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, so including the "downstream" disability rating and effective date elements.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initial adjudication of these claims in July 2012, so in the preferred sequence, the Veteran was mailed a letter in March 2012 advising him of the evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter satisfied the requirements of Kent in terms of advising him of the type of evidence needed to reopen his claims that had been previously considered and denied, also discussed the "downstream" disability rating and effective date elements of his claims, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the derivative TDIU claim, it is a type of claim for increased compensation, so, in effect, an increased-rating claim.  Cf. Hurd v. West, 13 Vet. App. 449 (2000).  The Court has held that, in order to satisfy the first notice element in an increased-rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability or disabilities.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Disability Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  Moreover, VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

The March 2012 letter mentioned satisfied these notice requirements as concerning the derivative TDIU claim.

VA also has made the required efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, VA has obtained his service treatment records (STRs), post-service VA clinical records, VA examination reports, and his lay statements.

The Veteran also has been provided an adequate examination in response to his claim of entitlement to service connection PTSD.  VA provided him an examination in June 2012.  In conjunction with the examination, the claims file and treatment records were reviewed, his history taken, and a clinical evaluation performed.  The diagnoses given and conclusions provided were consistent with the examination report and other evidence in the file, including most importantly as concerning whether he has this alleged disability and the etiology of it in terms of its alleged relationship with his military service.


The same can be said of his claim of entitlement to service connection for a stomach condition, as he was provided a VA compensation examination concerning this other claim in May 2010, prior to the earlier denial of this claim.  Generally, until there is new and material evidence to reopen the claim, there is no obligation to provide another VA compensation examination.  38 C.F.R. § 3.159(c)(4)(iii).

That said, the Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, though, there is no such evidence - either concerning the previously denied and unappealed claim of entitlement to service connection for PTSD or regarding the claim for a stomach condition.


As for the derivative TDIU claim, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal, i.e., substantially gainful.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Here, though, the petitions to reopen the claims of entitlement to service connection for PTSD and a stomach condition are being denied in this decision, so the Veteran has not established that these are service-connected disabilities.  There also is not suggestion that his service-connected disabilities, namely, his anxiety disorder that includes a sleep disorder, bilateral tinnitus, and headaches associated with his anxiety and sleep disorders, preclude him from obtaining and maintaining substantially gainful employment so as to even suggest his entitlement to a TDIU.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in developing his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Petitions to Reopen the Previously Denied, Unappealed, Claims

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence is defined as evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As already alluded to, the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.


"Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment will not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper or lower extremities are a single bodily system will be considered as one, collective, disability for the purpose of determining whether these threshold minimum rating requirements are met.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Petition to Reopen the Claim of Entitlement to Service Connection for PTSD

The Veteran originally filed his claim of entitlement to service connection for PTSD in February 2010.  In a July 2010 rating decision, he was denied entitlement to service connection for PTSD based on the finding that he did not have a then current diagnosis of this condition.  So had not established he had this claimed condition, much less as a result or consequence of any traumatic event ("stressor") during his military service.  He did not appeal that decision denying this claim.

Although the RO determined that he since had submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board concludes there is not this required new and material evidence, what the RO determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of the July 2010 rating decision included the Veteran's STRs, which showed that he did not have PTSD during his active military service from July 1987 to June 1991; personal statements from him alleging that his combat experience in Iraq had triggered the onset of this condition; lay statements from his family members attesting that he had changed after serving in Iraq; and the report of a May 2010 VA mental status evaluation showing he had received a diagnosis, instead, of anxiety disorder, not otherwise specified (NOS), alcohol dependence and antisocial personality features.

Service connection since has been granted for the anxiety disorder, which includes a sleep disorder component, though not also for PTSD specifically.

The evidence that has been received since the July 2010 rating decision includes the following:  additional statements from the Veteran alleging that he has the required diagnosis of PTSD; VA mental health treatment records from April 2011 to March 2013 showing he was treated for mental illnesses such as PTSD, anxiety and depression; but also the report of a June 2012 VA psychiatric evaluation again concluding he does not meet the DSM-IV criteria for PTSD or even alternatively for depression.

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a), which requires the condition be diagnosed in accordance with the Fourth Edition of the Diagnostic and Statistic Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

In Cohen, the Court held that a medical opinion diagnosing PTSD is presumably in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the stressor claimed to underlie the diagnosis.

The Veteran maintains that he has PTSD because of his traumatic experiences ("stressors") during the Persian Gulf War (PGW) in Iraq.  There is no disputing his experiences in that war, including especially in combat, as they are well documented in the records concerning his service.  Indeed, those experiences were the very reason that service connection was granted for his anxiety disorder that includes a sleep disorder.  But this, alone, is not tantamount to concluding he also has PTSD on account of those experiences.

A review of his VA mental health treatment records indicates he has received treatment for a conglomerate of mental illnesses - namely, for PTSD, anxiety, depression and alcohol abuse.  Specifically, an April 2011 mental health treatment note indicated he was diagnosed with major depression, generalized anxiety, PTSD and psychosis.  In addition, VA mental health treatment records from May 2012 to March 2013 listed PTSD as a diagnosis code.  But the VA mental health treatment records are inadequate for purposes of diagnosing the Veteran with PTSD or even depression because they did not provide a discussion of the basis for his PTSD or depression, nor did they link his PTSD or depression diagnoses to his in-service stressors.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  For claims specifically for PTSD alleged to have been incurred in combat, the governing VA regulation is 38 C.F.R. § 3.304(f)(2).

This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

And, here, for this very reason, the Veteran had a VA psychiatric evaluation in June 2012.  During the evaluation he reported that he had four children that stayed over occasionally.  He reported that he lived with his mother and stayed home all day and would sit on the front porch to smoke a cigar, some marijuana and drink beer.  He stated that he liked to watch the news because it calmed his nerves.  He indicated he had thoughts of suicide, but that he would not actually hurt himself (so no actual intent).  He further reported that he was happy every day and would like to be married with kids.  He reported problems sleeping due to his migraine headaches and paranoia.  He also relayed that it was not safe in his neighborhood and that all the killing going on reminded him of the military.  He described the murder of a 15 year old girl and that, in a span of a week, six people were murdered in his neighborhood.  He related to the examiner that every little noise woke him up.  

He reported that he had a little Iraqi on his shoulder, a little girl that would help him out and kept him safe, like a Guardian Angel.  He reported that she popped up when he was in Iraq and she had been with him since then and told him who was good and who was bad. 

On objective mental status examination, the examiner described the Veteran as neatly groomed, appropriately and casually dressed.  He noted that the Veteran was fully oriented (to time, place and person), but that his eye contact was poor and limited, particularly initially.  The examiner noted the Veteran's affect was flattened, but that his attention was intact.  He found no episodes of derealization, hallucinations or illusions.  The examiner diagnosed the Veteran with alcohol dependence, cannabis abuse/dependence and a personality disorder, NOS with antisocial personality traits.  He observed that historically the Veteran had been assigned Global Assessment of Functioning (GAF) scores ranging from 55 to 60 by his providers.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score and interpretation of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The examiner found the GAF scores that had been assigned to be consistent with his examination of the Veteran, noting that the primary determinant of this relatively low GAF score was the Veteran's near 2-year unemployment that was effectively by choice as he reported quitting a multi-year long-term good job and had not sought other employment since then.  As importantly, the examiner concluded the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

The examiner determined that the Veteran's primary complaint was related to disturbed sleep, which he reported was related to ongoing and recent violence and murders in the immediate vicinity of his residence.  He noted that the Veteran did not report or endorse any other clinically significant criterion for the diagnosis of PTSD upon careful clinical examination.  The examiner further noted that the Veteran had a diagnosis of an anxiety disorder in the past, but upon examination he did not report or endorse typical symptoms of clinical anxiety but rather anxiety justifiably related to living in an unsafe area.  In addition, the examiner noted that the Veteran denied symptoms such as depression and anxiety and no signs of such were observed during his examination.  He also noted that the Veteran reported that he smoked cannabis regularly and that may very well have lowered his sense of anxiety, particularly in that he reported that to be the one reason he smoked cannabis, along with pain management.

So, in sum, there still is not the required confirmation the Veteran has PTSD in accordance with the criteria outlined in the DSM-IV, let alone because of the traumatic experiences ("stressors"), even in combat, during his military service.  Even accepting that he engaged in combat is not tantamount to also concluding that he necessarily has PTSD as a result or consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  While he may sincerely believe that he has PTSD attributable to his service, including especially his combat experiences, his lay opinion concerning this determinative issue requires supporting medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As already explained, PTSD must be diagnosed in accordance with the criteria of the DSM, so not just by way of mere lay opinion.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 


The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, though, just as when the RO previously considered and denied this claim in July 2010, there still is not the required confirmation the Veteran has PTSD according to the DSM criteria - including as a result or consequence of his military service, which includes his combat service during the PGW in Iraq.  Questions also remain, as an additional example, of whether he has clinical depression, but in any event it, too, has not been related or attributed to his military service, his combat service included, by competent and credible evidence.  Only, instead, has his anxiety disorder with a sleep disorder component been attributed to his service, and service connection already has been granted for this other mental health related disability.

Therefore, as specifically concerning the claim for PTSD, the evidence submitted or otherwise obtained since the prior, final and binding, July 2010 decision is cumulative or redundant of the evidence previously of record and considered in that earlier decision.  Moreover, it is insufficient to raise a reasonable possibility of substantiating this claim for PTSD.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Accordingly, reopening of this claim is unwarranted.  And inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Petition to Reopen the Claim of Entitlement to Service Connection for Duodenal Inflammation

The Veteran originally filed this claim of entitlement to service connection for duodenal inflammation, claimed as a stomach problem including diarrhea, in February 2010.  In the July 2010 rating decision already referenced, the RO additionally denied this claim based on the finding that this alleged condition neither occurred in nor was it aggravated by his service.  He did not appeal that decision initially considering and denying this claim.

The pertinent evidence of record at the time of that July 2010 rating decision included the Veteran's STRs showing he did not have any relevant condition or disease during his service; personal statements from him confirming he had had diarrhea since his service; and the report of a June 2010 VA examination showing he was diagnosed with dyspepsia, duodenal inflammation, a small focal ulcer and/or duodenitis most likely caused by his chronic use of nonsteroidal anti-inflammatory drugs (NSAIDs) and alcohol use.  The June 2010 VA examiner also determined that the Veteran's diarrhea was at least as likely as not related to his alcohol use, diet or stress, also pointing out there was no evidence showing he had a chronic condition in 1991 (the year he concluded his service) or even thereafter.

The additional evidence that has been received since the July 2010 rating decision includes the following:  additional statements from the Veteran indicating he drinks to cope with his PTSD and receives regular treatment at VA for his stomach problems; and VA medical records from September 2010 to March 2013 showing he was treated for dyspepsia and gastroesophageal reflux disease (GERD).


A review of his medical records from September 2010 to March 2013 shows that he did indeed receive treatment for dyspepsia and GERD.  However, these records also indicate his dyspepsia and GERD are due to his chronic use of NSAIDs and alcohol.  None on the medical records submitted link these conditions to his military service to, in turn, establish the required service connection.

Accordingly, the evidence submitted or otherwise obtained since the prior denial of this claim in July 2010 is cumulative or redundant of the evidence previously of record and considered in that earlier decision or does not relate to an unestablished fact necessary to substantiate this claim of entitlement to service connection for duodenal inflammation, claimed as a stomach problem that includes diarrhea.   Thus, reopening of this claim is not warranted.  Moreover, inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  TDIU

The Veteran asserts that he is unable to obtain and maintain employment due to his disabilities.

Currently, service connection is in effect for his anxiety disorder with a sleep disorder component, also for tinnitus and headaches.  His anxiety disorder is rated as 30-percent disabling, tinnitus as 10-percent disabling, and headaches as 
0-percent disabling, so noncompensable.  His combined rating for these disabilities is 40 percent.  38 C.F.R. § 4.25.  He therefore does not meet the schedular rating criteria for consideration for a TDIU, at least not under 38 C.F.R. § 4.16(a) (2013).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU alternatively on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2013).


As already alluded to, substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income....'

The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  Marginal employment, for example, as a 
self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)). 

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

That said, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran graduated from high school in 1986 and served in the military from 1987 to 1991.   Post-service, he worked as an electrician's helper and then worked making parts for GE.  Although he was incarcerated for four years, upon release, he worked as a forklift operator for a distribution company for several years.  During his June 2012 VA psychiatric evaluation, he admitted to the examiner that he had simply quit his last job because he had too many appointments at the VA for his headaches and knees.  He also reported that he was always on time for work and had received satisfactory work performance appraisals.  He did not receive unemployment compensation and had unsuccessfully applied for Social Security disability benefits a couple of times.


The June 2012 VA examiner indicated the Veteran's mental disorders do not render him unemployable.  The examiner pointed out the Veteran denied symptoms such as depression and anxiety and no signs or symptoms of such were observed.  He also explained that the Veteran's level of reported physical symptoms cannot be substantiated in the medical records, even though he receives regular medical care at the VA.  Based on his comprehensive review of the electronic record, the examiner found that the level of reported symptomatology appeared to be for secondary gain (disability rating).  Further, he determined that, should the Veteran seek employment in the future, he would be able to engage in his previously performed employment activities.

That VA examiner therefore steadfastly disputed any notion the Veteran is unemployable, much less strictly on account of his service-connected disabilities.

The preponderance of the evidence therefore is against this claim for a TDIU, in turn requiring the denial of this claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board cannot grant a TDIU on an extra-schedular basis in the first instance, but does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, though, because the most competent and credible medical and other evidence does not suggest the Veteran is unemployable on account of his service-connected disabilities, no such referral is justifiable.



ORDER

The petition to reopen the claim of entitlement to service connection for PTSD is denied.

The petition to reopen the claim of entitlement to service connection for duodenal inflammation, claimed as a stomach problem to include diarrhea, also is denied.

The claim of entitlement to a TDIU is denied, as well.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


